



COURT OF APPEAL FOR ONTARIO

CITATION:
United
    States v. Zawierucha, 2012 ONCA 353

DATE: 20120525

DOCKET: C54117

Goudge, Gillese and Ducharme JJ.A.

IN THE MATTER OF an application for judicial review pursuant
    to s. 57 of the
Extradition Act
, S.C. 1999, c. 18

BETWEEN

The Attorney General of Canada on behalf of the
    United States of America

Respondent

and

Miroslaw Zawierucha

Applicant

Vanessa Christie, for the applicant

Moiz Rahman, for the respondent

Heard: May 22, 2012

On application for judicial review of the order of
    surrender of the Minister of Justice and Attorney General of Canada dated December
    14, 2010.

APPEAL BOOK ENDORSEMENT

[1]

The applicant submits that the Minister exceeded his jurisdiction and
    denied him natural justice by ordering his surrender without the benefit of his
    having made written submissions to the Minister.

[2]

We do not accept this submission.

[3]

The applicant was made aware of his right to make submissions to the
    Minister during the extradition hearing. There is nothing in the record to
    suggest that he was unaware of his right to make submissions.  Further, there
    is no evidence that the applicant attempted to make a late submission to the
    Minister.  Nor is there any evidence that the applicant asked the Minister to
    reconsider his decision in light of the fact that he did not make submissions.

[4]

In the circumstances, we see no basis on which to hold that the
    applicant was denied natural justice by the Minister.

[5]

The application is dismissed.


